Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-40 have been reviewed but are not persuasive.

Regarding Applicant’s argument that Merron fails to disclose aspects of claim 1, specifically wherein the first plug assembly is opened in response to an increase in pressure uphole of the first plug assembly, the Examiner respectfully disagrees.

Merron provides a system having a first plug assembly (at 128b), which is shown to be initially closed in Figures 3 and 4. In Figure 4, it is noted that a chemical diverter 402 is applied to first openings 132 of 128a, blocking flow. As a flowpath becomes occluded, pressure increases as flow is maintained. In the system of Merron, there are two such occurrences which provide for the claimed pressure increase. The first is noted as flow is blocked from continuing through ports 132 at 128a. The second occurrence is when element 134c is seated, as discussed in Paragraph [0049] - “work string 114 may then be pressurized from the surface 104 (FIG. 1), in order to act on the seated third wellbore projectile 134c and thereby move the sleeve 130 of the second downhole tool 128b axially downhole to its open configuration, as depicted in FIG. 5.”

Regarding Applicant’s argument against the rejection of claim 25, in particular that Merron’s allowance of the projectiles 134a-c to be returned to the surface precludes the anticipation of the claims, the Examiner respectfully disagrees. The claims require that an increase in pressure occur while the first 

The rejection is maintained.

Applicant’s arguments with respect to claim(s) 17-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-15, 17-19, 21-30, and 32-40 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Merron et al (US 2015/0021021).
Merron et al (US 2015/0021021) discloses: 1. (previously presented) A method of treating each of multiple formation zones in a subterranean well, 

    PNG
    media_image1.png
    310
    550
    media_image1.png
    Greyscale

treating the first formation zone by flowing a treatment fluid through first openings (132) that provide fluid communication between the wellbore and the first formation zone (Figure 3); then blocking flow through the first openings (Figure 4 using diverter agent 402); 

    PNG
    media_image2.png
    293
    529
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    318
    562
    media_image3.png
    Greyscale

2. (original) The method of claim 1, in which the blocking comprises displacing a diverter (402)through the wellbore to the first openings.  

3. (previously presented) The method of claim 1, in which the treating comprises fracturing the first formation zone. (Figure 3)

4. (previously presented) The method of claim 1, in which the opening comprises discharging a plug from the first plug assembly, thereby permitting flow through the first plug assembly. (In Figure 4, the diverter fluid 402 is acting as a plug.)



6. (previously presented) The method of claim 4, further comprising sealingly engaging the plug with a second plug assembly, thereby preventing fluid flow through the second plug assembly. (Figures 3-5 illustrate wherein 402 is flowed through and taking up space in 128b, considered to be sealingly engaged with it.)

7. (original) The method of claim 6, further comprising discharging the plug from the second plug assembly, thereby permitting flow through the second plug assembly.  (Figures 3-5)

9. (previously presented) The method of claim 1, further comprising: treating the second formation zone by flowing treatment fluid through second openings that provide fluid communication between the wellbore and the second formation zone (Figure 5); then blocking flow through the second openings; increasing pressure in the wellbore in response to the blocking of flow through the second openings; and opening a second plug assembly in response to the pressure increasing in the wellbore in response to the blocking of flow through the second openings. (Paragraph [0022])

10. (original) The method of claim 1, further comprising conveying the first plug assembly and a second plug assembly into the wellbore in a single trip into the wellbore. (The tools as featured in Figure 1 appear to be part of a singular string which would all be run down at one time; Paragraph [0023].) 



12. (previously presented) The method of claim 1, further comprising installing a plug in the first plug assembly, thereby preventing flow through the first plug assembly, after installing the first plug assembly in the well. (Paragraph [0026] discusses wherein the must be opened once downhole with an appropriate method.)

13. (original) The method of claim 1, in which the isolating comprises setting the first plug assembly in the wellbore, so that the first plug assembly sealingly and grippingly engages the wellbore.  (via packers 122, shown in Figure 1)

14. (original) The method of claim 1, in which the first plug assembly comprises a seat (integrated into 130, wherein element 134 is set into) formed in a casing section.   (Figure 1 shows such structure)

15. (previously presented) The method of claim 14, in which the isolating comprises sealingly engaging a plug (actuator 134 is a frac ball or plug or some similar element that engages with a seat within sleeve 130 to inhibit downhole flow) with the seat.  

17. (currently amended) Merron discloses a well treatment system for treating each of multiple formation zones intersected by a wellbore, the well treatment system comprising: multiple plug assemblies (128a-c) in the wellbore, each of the plug assemblies isolating a respective 

18. (currently amended) The system of claim 17, in which each plug assembly comprises a plug (sleeve 130, actuator 134 or diverter fluid 402 depending on what operational stage is being considered) that prevents fluid flow through the flow passage.  (Flow is prevented directly by sleeve 130 from exiting out ports 132, and similarly prevented by sleeve 130 in conjunction with an actuator 134 from progressing down the inner bore; and fluid diverter 402 prevents fluid flow as shown in Figure 5)

19. (original) The system of claim 18, in which the plug permits fluid flow in response to the predetermined pressure differential.  (A pressure is built up by the presence of actuator 134, as disclosed in Merron - Paragraph [0036], causing sleeve 130 to move and thus fluid flow is permitted.)

21. (currently amended) The system of claim 18, in which the plug (diverter agent) degrades in the well.  (Merron - Paragraph [0044] “the diverting agent 402 may be at least partially 
degradable”)



23. (previously presented) The system of claim 17, in which a diverter (diverter fluid) blocks flow through openings that provide fluid communication between the wellbore and the formation zones.  

24. (original) The system of claim 23, in which the diverter degrades in the well. (Merron - Paragraph [0044], “diverting agent 402 may be at least partially degradable”.)

25. (previously presented) Merron discloses a method of treating each of multiple formation zones in a subterranean well, the method comprising: installing multiple plug assemblies (128) in a wellbore, each of the plug assemblies being positioned between adjacent sets of openings (132), each of the sets of openings providing fluid communication between the wellbore and a respective one of the formation zones; and repeating the following steps a) to d) for each of the formation zones in succession: a) treating the formation zone by flowing a treatment fluid through a corresponding set of the openings (302), b) then blocking flow through the corresponding set of the openings (402), c) then, while the flow through the corresponding set of the openings remains blocked, increasing pressure in the wellbore uphole of the plug assembly that isolated the formation zone from a next formation zone in succession (Paragraph [0046]), and d) then, while the flow through the corresponding set of the openings remains blocked, and in response to the pressure increasing, opening the plug assembly that isolated the formation zone from the next formation zone in succession. (Figure 4, Figure 5; Paragraphs [0046-0049]) 

26. (original) The method of claim 25, in which the blocking comprises displacing a diverter (402) through the wellbore to the corresponding set of the openings.  

27. (previously presented) The method of claim 25, in which the treating comprises fracturing the formation zone. (With fluid 302) 

28. (previously presented) The method of claim 25, in which the opening comprises discharging a plug from the plug assembly that isolated the formation zone from the next formation zone in succession, thereby permitting flow between the formation zone and the next formation zone in succession.  (In Figure 4, the diverter fluid 402 is acting as a plug.)

29. (previously presented) The method of claim 28, further comprising the plug degrading in the well. (As the diverter fluid is a fluid, it is understood to change shape and thus 'degrade' in the well.) 

30. (previously presented) The method of claim 28, further comprising sealingly engaging the plug (while 402 is acting as a plug) with the plug assembly (128b) that isolated the formation zone from the next formation zone in succession.  (Figure 4 illustrates wherein 402 is flowed through and taking up space in 128b, considered to be sealingly engaged with it.)

40. (previously presented) The method of claim 30, further comprising discharging the plug from the plug assembly that isolated the formation zone from the next formation zone in succession. (The fluid 402 would be cycled down to the next location as indicated by flow arrows in Figure 4.)



33. (original) The method of claim 25, further comprising conveying the multiple plug assemblies into the wellbore in a single trip into the wellbore.  (The tools as featured in Figure 1 appear to be part of a singular string which would all be run down at one time; Paragraph [0023].) 

34. (previously presented) The method of claim 25, further comprising installing a respective plug (sliding sleeves are shut and ports 132 are closed) in each of the plug assemblies, thereby preventing flow through the plug assemblies, prior to installing the plug assemblies in the well.  

35. (previously presented) The method of claim 25, further comprising installing a respective plug in each of the plug assemblies, thereby preventing flow through the plug assemblies, after installing the plug assemblies in the well.  (Paragraph [0026] discusses wherein the must be opened once downhole with an appropriate method.)

36. (original) The method of claim 25, in which the installing comprises setting the plug assemblies in the wellbore, so that the plug assemblies sealingly and grippingly engage the wellbore.  (Using packers 122)

37. (original) The method of claim 25, in which each of the plug assemblies comprises a seat formed in a casing section.  (Seat shown in Figure 1, a seat being a narrowed section upon which an element may land.)

38. (previously presented) The method of claim 37, further comprising sealingly engaging a plug with each of the seats. (Diverter fluid 402 is flowed through all sections at some point during operations.) 

39. (previously presented) The method of claim 25, in which the opening comprises unsetting the plug assembly that isolated the formation zone from the next formation zone in succession.  (Diverter fluid 402 is flushed in order to open ports 132.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Merron et al alone.
15. (previously presented) Merron discloses the method of claim 14, in which the isolating comprises sealingly engaging a plug with the seat.  
The Examiner takes Official Notice that use of a plug-operated packer element is notroiously well known in the art, as evidenced by Heathman et al (US 5,718,292)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the step of installing the packers for isolating the zones included the seating of a plug within a seat of the casing section, as taught by Official Notice, for the expected benefit of packer element deployment methods to effectively close off portions of the well bore.

Allowable Subject Matter
Claims 8, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679